Citation Nr: 0906886	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision 
that granted service connection and assignment an initial 
noncompensable rating for the service-connected hearing loss 
of the left ear and denied service connection for hearing 
loss of the right ear and from a February 2005 RO rating 
decision that denied service connection for tinnitus.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in September 2006.  

In May 2007, the Board granted service connection for hearing 
loss in the right ear.  The Board also remanded the issues of 
an initial compensable rating for the service-connected 
bilateral hearing loss and service connection for tinnitus 
for further development at that time.  

The claim of service connection for tinnitus is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.  



FINDING OF FACT

The Veteran currently is not shown to have worse than level I 
hearing acuity in right ear or level III hearing acuity on 
the left for VA compensation purposes.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for the service-connected bilateral hearing loss are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.85, 4.86 including Diagnostic Code 6100 (2008).  



REASONS AND BASES FOR THE FINDING AND CONCLUSION

The Veteran did not appear for a recently scheduled VA 
examination to evaluate his service-connected hearing 
problems.  This action, in part, was taken in light of the 
Board's action in allowing service connection for a right ear 
hearing impairment.  

In reviewing the entire record, the Board finds that the 
Veteran has not asserted that the service-connected bilateral 
hearing disability has increased in severity since the last 
VA examination in January 2006.  Without a reasonable 
expectation of a finding of increased disability in this 
case, the Board will not undertake to obtain additional 
hearing testing at this time, but will review the claim for 
increase in light of the evidence currently of record.  

The veteran in this regard has not presented additional 
medical evidence in support of his claim for increase.  At 
the recent VA hearing, he did not identify other treatment or 
testing sources in his testimony or request that additional 
development was required as to the claim for increase.  

Consequently, the application of VCAA in this case is not 
shown to have affected the essential fairness of the 
adjudication.  See Sanders, supra.  Thus, any such defect is 
viewed as being harmless and does not prohibit consideration 
of the claim for increase on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


The VA examination in September 2004 showed audiometric 
testing results that averaged to 38 decibels in the right ear 
and 45 on the left.  This for the frequencies from 1000 to 
4000 Hertz.  His speech discrimination scores were 96 percent 
in the right ear and 92 percent on the left.  

When examined by VA in February 2005, it was reported that 
the Veteran had a moderate to severe mixed hearing loss, 
bilaterally.  

The Veteran was most recently examined by VA in January 2006.  
Audiometric testing at that time showed decibel losses of 40, 
50, 35 and 35 in the right ear and 50, 55, 40 and 50 in the 
left ear for the 1,000, 2,000, 3,000 and 4,000 Hertz levels, 
respectively.  The average of these scores were noted to be 
40 in the right ear and 49 on the left.  The speech 
recognition scores were 96 in each ear.  

In reviewing the evidence in this case, the Board finds that 
the service-connected bilateral disability picture does not 
warrant the assignment of a compensable rating.  While the 
veteran asserts that he is totally deaf, the Board finds no 
support for this statement in the record.  

None of the testing results even suggests that he experiences 
worse than level I hearing acuity in the right ear.  The 
recent tests by VA showed greater impairment with scores at 
three frequencies of 50 or greater in the left ear, but even 
favorably applying the demonstrated test findings to Table 
VIa would not yield a designation higher than level III on 
that side.  

With consideration of the demonstrated discrimination score 
on that side, the designation would be level I in the left 
ear.  

Accordingly, for VA rating purposes, the Board finds that an 
increased, compensable rating is not assignable for the 
service-connected bilateral hearing loss at any time during 
the course of the appeal.  




ORDER

An increased, compensable rating for the service-connected 
bilateral hearing loss is denied.  



REMAND

The Veteran asserts that he experiences tinnitus as the 
result of his active service.  

As pointed out in the prior Remand, the prior VA examinations 
did not identify a clear etiology of the Veteran's claimed 
tinnitus.  The VA examiners have stated that his hearing 
problems could be related to his history of middle ear 
pathology.  

The Veteran had a VA audiologic examination in February 2005 
and the examiner opined that the veteran's tinnitus occurred 
2-3 times per year and was not considered significant for VA 
rating purposes.  

The VA audiological examination in January 2006 stated that 
the veteran did have tinnitus that was recurrent but not 
persistent.  The VA examiner then opined that the tinnitus 
would not be due to acoustic trauma but could be related to 
middle ear pathology.  

Accordingly, the Board requested that the Veteran undergo 
another VA examination in order to obtain a definitive 
medical opinion as to whether the claimed tinnitus was due an 
event or incident of the Veteran's service or otherwise was 
caused or aggravated by his service-connected hearing 
disability.  

The RO/AMC scheduled a VA examination in October 2008; 
however, the Veteran did not report.  

In the February 2009 Written Brief Presentation, the 
representative indicated that the Veteran was unable to 
report to the examination due to reasons beyond his control.  

Although the representative failed to specify the reasons, 
another examination was requested.  In light of the veteran's 
medical history, the RO should reschedule VA examination, as 
indicated hereinbelow.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

1.  The RO/AMC should provide appropriate 
notice concerning his claim for a higher 
rating.  See, Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Then the RO/AMC 
should contact the veteran and request 
that he identify all VA and non-VA health 
care providers, not already associated 
with the veteran's claims file, that have 
treated him for his hearing loss and 
tinnitus.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
tinnitus.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran has current a disability 
manifested by tinnitus due to an event or 
incident of service, including noise 
exposure or middle ear pathology, or 
caused or aggravated by the service-
connected bilateral hearing disability.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of service connection for tinnitus 
should be reviewed in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them with the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


